Citation Nr: 0812211	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to diabetes mellitus.

2.  Entitlement to service connection for glaucoma, as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for exogenous obesity, 
as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypothyroidism, as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for hyperlipidemia, as 
secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.  The veteran also has served with the National 
Guard.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Pittsburgh , Pennsylvania.  The case was remanded in June 
2004.
 
The record on appeal raises the issue of entitlement to 
service connection for erectile dysfunction secondary to 
diabetes mellitus.  This issue, however, is not currently 
developed or certified for appellate review.  Hence, it is 
referred to the RO for appropriate action.
 
 
FINDINGS OF FACT
 
1.  The veteran's COPD is not related to his service-
connected diabetes mellitus.
 
2.  The veteran's  open-angle glaucoma, if extant,  is not 
related to his service-connected diabetes mellitus.
 
3.  The preponderance of the evidence is against finding that 
exogenous obesity is related to his diabetes mellitus.
 
4.  The veteran has hypothyroidism that is not related to his 
service-connected diabetes mellitus.
 
5.  Hyperlipidemia is not a recognized disease or disability.
 
 
CONCLUSIONS OF LAW
 
1.  COPD was not incurred in, or aggravated by active 
service, nor is such disorder proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).
 
2.  Glaucoma was not incurred in, or aggravated by active 
service, nor is such disorder proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310.
 
3.  Exogenous obesity was not incurred in, or aggravated by 
active service, nor is such disorder proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310.
 
4.  Hypothyroidism was not incurred in, or aggravated by 
active service, nor is such disorder proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310.
 
5.  Hyperlipidemia was not incurred in, or aggravated by 
active service, nor is such disorder proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2001, July 2004 and July 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated in an October 2007 supplemental statement of 
the case.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication, and the evidence detailed above rebuts any 
suggestion that the veteran was prejudiced by VA's action.
 
 
Background
 
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease  
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 
 
The term "active military, naval or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. §  
101(24) (West 2002).
 
To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).
 
Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  Lantham v. Brown, 
7 Vet. App. 359, 365 (1995).
 
Additionally, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
 
The veteran contends that the claimed conditions are related 
to his service-connected diabetes mellitus.  He does not 
contend that his above-listed disabilities occurred during 
service.  
 
The veteran's service medical records are silent to any 
respiratory, thyroid, or eye complaints.  Additionally, there 
were no complaints or diagnoses for COPD, hypothyroidism, or 
glaucoma during active service.  
 
Reserve records noted that the veteran consistently did not 
meet weight criteria and was overweight from November 1987 to 
November 1992.  There is, however, no evidence that the 
veteran was diagnosed with exogenous obesity during any term 
of active duty, or active duty for training.  There further 
is no evidence that exogenous obesity is due to an injury 
incurred during a term of inactive duty training.
 
VA treatment records dated between January 1984 and July 1993 
noted treatment for hypothyroidism, and diabetes mellitus.  A 
chest x-ray dated January 1984 noted no evidence of active 
pulmonary disease.
 
Records from Dr. C.T.J., indicate primary care treatment from 
July 1992 to May 2001, for diabetes mellitus, COPD, and 
hyperlipidemia. Further, they note that medications were 
prescribed to treat the veteran's thyroid and COPD.  A 
December 2000 treatment record indicated complaints of 
shortness of breath possibly due to weight and 
deconditioning.  
 
The veteran was afforded a VA examination in May 2001.  The 
examiner noted a pertinent history of diabetes mellitus, 
COPD, glaucoma, obesity, hypothyroidism, and hyperlipidemia.  
The examiner noted a history of glaucoma for which the 
veteran uses drops on a daily basis.  
 
A March 2002 letter from Northwest Physicians Associates 
noted that the veteran's diabetes complications included 
coronary artery disease, cardiomyopathy, and congestive heart 
failure.  The physician also noted a past medical history of 
hyperlipidemia, COPD, and hypothyroidism, as well as some 
glaucoma.  The examiner did not state that of these were 
related to diabetes mellitus.
 
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in December 2003.  The primary testimony 
at the hearing regarded the veteran's handling of chemicals, 
including Agent Orange during his active service.  The 
veteran, however, also stated that his heart doctor stated 
that diabetes could have caused his other disabilities. 
 
VA treatment records dated February 2002 to November 2005 
reflected treatment for diabetes mellitus, coronary artery 
disease, hyperlipidemia, hypothyroidism, COPD, glaucoma, back 
pain, and gout.  
 
The veteran was afforded a VA heart examination in February 
2006.  The examiner noted that the veteran was obese with a 
history of diabetes mellitus, severe restrictive lung 
disease, and a history of glaucoma.  The examiner diagnosed, 
in pertinent part, glaucoma, severe restrictive lung disease, 
hypothyroidism, diabetes mellitus, type 2, and 
hyperlipidemia.  The examiner did not address the etiology of 
any of these disorders, and he did not link the disorders to 
diabetes.
 
The veteran was also afforded a VA eye examination in 
February 2006.  Examination revealed incipient cataracts 
which were not visually significant.  The examiner also noted 
a history of primary open-angle glaucoma, based on the 
appearance of his optic disk, however, the veteran's 
intraocular pressures were currently normal with his current 
glaucoma treatment.  
 
In September 2006, the veteran was returned for another VA 
eye examination.  The examiner noted that the veteran's 
private ophthalmologist diagnosed him with cataracts and 
glaucoma.  The veteran denied vision problems, and diplopia, 
but admitted to some intermittent injection and tearing.  The 
impressions were diabetes without retinopathy in the left 
eye, background diabetic retinopathy of the right eye, 
primary open-angle glaucoma by history, cataracts 
bilaterally, vitreous floaters, and dry syndrome.  Goldman 
visual field examination was completely normal in either 
eye.  Intraocular pressures were normal and the veteran had 
some cupping of the optic nerves.  The examiner stated that 
it was difficult for him to say that the veteran actually had 
primary open-angle glaucoma based on normal Goldman field 
tests during the current VA examination and an examination 
dated February 2006.   The examiner stated that he could not 
see how glaucoma could be service connected.
 
In January 2007, the veteran was afforded another VA eye 
examination.  Following the examination the examiner 
diagnosed diabetes without retinopathy of the left eye, 
minimal background diabetic retinopathy of the right eye, 
primary open-angle glaucoma by history, and cataracts 
bilaterally.  
 
The veteran submitted private treatment records from B.D.S., 
M.D., dated April 2003 through June 2007 reflecting treatment 
for ocular hypertension and cataracts.  
 
The veteran was afforded an examination in August 2007.   The 
examiner was requested to opine whether the veteran's claimed 
disorders were "in any way secondary to" diabetes 
mellitus.  The examiner noted a history of diabetes mellitus 
dating to 1993 for which he took regular insulin.  The 
veteran reported hypothyroidism for several years for which 
he takes levothyroxine.  The veteran admitted easy 
fatigability, but denied excessive thirst or frequency of 
urination.  The examiner noted that the veteran was a very 
obese individual.  The veteran also complained of shortness 
of breath when walking only 20 feet and used two liters of 
oxygen a day.  There were no pulmonary rales.  The examiner 
noted that previous pulmonary function tests indicated 
obstructive lung disease and current tests suggested severe 
obstructive lung disease.  The veteran also reported a 
history of glaucoma and cataracts.  The examiner's pertinent 
impressions were a history of glaucoma and cataracts not 
related to diabetes mellitus; exogenous obesity not related 
to diabetes mellitus; hyperlipidemia not related to diabetes; 
chronic obstructive pulmonary disease with severe obstructive 
lung defect, not related to diabetes mellitus; and 
hypothyroidism controlled with medication, not related to 
diabetes mellitus.
 
While the medical evidence shows current COPD and 
hypothyroidism, there is no competent evidence of record that 
either of these disorders are related to his service-
connected diabetes mellitus.  In contrast the August 2007 VA 
examiner opined that the veteran's COPD and hypothyroidism 
were not related to his diabetes mellitus.  Thus, the 
evidence of record does not show that either COPD or 
hypothyroidism were caused by or aggravated by his service-
connected diabetes mellitus, or by any other incidence of 
service.  Hence, service connection for these disorders is 
denied.
 
Regarding the claim of entitlement to service connection for 
glaucoma, the Board assumes that the veteran actually has 
glaucoma, although the record is not completely clear on this 
point.  Where the record, however, is clear is that the only 
competent evidence addressing the etiology of this disorder 
was provided in August 2007 when the VA examiner specifically 
found that glaucoma is not related to diabetes mellitus.  
There is no competent evidence to the contrary.  Hence, 
service connection for glaucoma is denied.
 
While the veteran currently has a diagnosis of 
hyperlipidemia, this is not a disability rather, 
hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996).   Moreover, the only medical opinion addressing the 
etiology of this finding found no relationship between this 
laboratory sign and diabetes.  Therefore, service connection 
for hyperlipidemia is denied.
 
With respect to the claim of entitlement to service 
connection for obesity the record shows that the veteran was 
found to be overweight while performing reserve service.  As 
noted above, however, service connection may only be granted 
for an injury incurred while serving in an inactive duty for 
training capacity, and there is no competent evidence that 
exogenous obesity was incurred while performing a term of 
active duty for training.  Finally, it is noted that the only 
competent evidence addressing the etiology of the appellant's 
obesity comes from the August 2007 report which found no 
relationship between exogenous obesity and diabetes.  
Therefore, service connection for exogenous obesity is 
denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 



ORDER
 
Entitlement to service connection for COPD, glaucoma, 
exogenous obesity, hypothyroidism, and hyperlipidemia each 
claimed to be secondary to diabetes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


